Citation Nr: 0002302	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  98-05 346A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease.

2.  Entitlement to service connection for the residuals of a 
low back injury.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel



INTRODUCTION

The veteran served on active duty in the United States Army 
from January 1971 to November 1973, followed by a period of 
service in the Army Reserves through November 1974.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1997 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA), Regional Office (RO), which denied entitlement to the 
requested benefits.

The issue of entitlement to service connection for hepatitis 
C is the subject of the remand portion of this decision.


FINDING OF FACT

There is no competent medical evidence of a nexus or link 
between the veteran's coronary artery disease (CAD), 
arthritis of the lumbar spine and hypertension and service.


CONCLUSION OF LAW

The has not submitted evidence of well grounded claims for 
service connection for CAD, arthritis of the lumbar spine and 
hypertension.  38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and arthritis or cardiovascular disease, to include 
hypertension, become manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).

Initially, the Board must determine whether the veteran has 
submitted well grounded claims as required by 38 U.S.C.A. 
§ 5107(a) (West 1991).  A well grounded claim is one that is 
plausible, capable of substantiation or meritorious on its 
own.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  While a claim need not be conclusive, it must 
be accompanied by supporting evidence.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate the incurrence or 
aggravation of a disease or injury in service, the existence 
of a current disability, and a nexus between the in-service 
injury or disease and the current disability.  See Epps v. 
Gober, 126 F.3d 1464 (1997).  Medical evidence is required to 
prove the existence of a current disability and to fulfill 
the nexus requirement.  Lay or medical evidence, as 
appropriate, may be used to prove service incurrence.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

In the instant case, even presuming the truthfulness of the 
evidence for the purposes of determining whether the claims 
are well grounded, as required by Robinette v. Brown, 8 Vet. 
App. 69, 73-74 (1995) and King v. Brown, 5 Vet. App. 19, 21 
(1993), for the following reasons, the record fails to 
establish that the veteran's claims are plausible.  The 
veteran has perfected an appeal claiming service connection 
for CAD, hypertension and a low back disability.  However, a 
review of the service medical records revealed no indication 
of any of the claimed conditions.  In regard to the back, the 
veteran stated during the July 1997 VA examination that he 
had begun to have trouble with it after an on-the-job injury 
in 1976.  No mention was made of its onset during service.  
No abnormal blood pressure readings were noted in service and 
there was no evidence of any heart disease.  Moreover, the 
veteran has presented no objective evidence of any link or 
nexus between any currently diagnosed disorders and his 
period of service.  Finally, the veteran cannot rely on the 
presumption of service connection to provide the nexus; CAD, 
hypertension and arthritis of the lumbar spine were not 
diagnosed until some 20 years following his discharge from 
service.  Clearly, there is no suggestion that any of these 
conditions manifested to a compensable degree within one year 
of his separation from active duty.

Therefore, after reviewing the evidence of record, the Board 
concludes that there is no competent (i.e., medical) evidence 
suggesting that the veteran's currently diagnosed CAD, 
hypertension, and arthritis of the lumbar spine are related 
to or otherwise had their origins during the veteran's period 
of active military service or within the applicable 
presumptive period following the veteran's period of active 
service.  While the veteran has rendered his own opinion as 
to the etiology of his conditions, he is not competent, as a 
layperson, to render an opinion as to medical diagnosis or 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
In the absence of the necessary opinions, it is found that 
the veteran has failed to present well-grounded claims for 
service connection; as such, they must be denied on that 
basis.

The appellant has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that his application is incomplete or 
of actions necessary to complete it.  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Beausoleil v. Brown, 8 Vet. App. 459 , 
465 (1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); 
cf. Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim 
is not well grounded and claimant inform VA of the existence 
of certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).


ORDER

Service connection for CAD is denied.

Service connection for the residuals of a low back injury is 
denied.

Service connection for hypertension is denied.


REMAND

As noted above in the INTRODUCTION, a claim seeking 
entitlement to service connection for hepatitis C will be 
remanded for further appellate processing.  This claim was 
denied by a rating decision in November 1998, and the record 
reflects that a statement clearly reflecting disagreement 
with the RO's decision on this claim and a desire to contest 
the result was timely filed in September 1999.  See "Written 
Brief Presentation," p. 2, dated September 29, 1999.  38 
C.F.R. §§ 20.201, 20.300, 20.302(a) (1999).  With respect to 
the filing of the notice of disagreement, the aforecited 
section 20.300 of 38 C.F.R. provides that the notice of 
disagreement must be filed with the VA office "which has 
assumed jurisdiction over the applicable records."  In this 
case, the representative's September 1999 Written Brief 
Presentation may be accepted as the notice of disagreement 
because it was timely filed with the Board after it assumed 
jurisdiction over the case following transfer of the claims 
file by the RO to the Board on February 26, 1999, and receipt 
of the file on March 12, 1999.
The Court has directed that where a claimant has submitted a 
timely notice of disagreement with an adverse decision and 
the RO did not subsequently issue a statement of the case 
addressing the issue, the Board should remand the issue to 
the RO for issuance of a statement of the case.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED to the RO for the following 
development:

The RO should issue a statement of the 
case to the appellant and his 
representative addressing the issue of 
service connection for hepatitis C.  If 
the decision on the claim remains 
adverse to the appellant and, after the 
appellant has been given the opportunity 
to respond thereto, the claims file 
should be returned to the Board for 
further appellate decision, if in order.

However, an issue should not be 
certified to the Board unless all 
applicable appellate procedures are 
followed, including the completion of 
the appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals

 

